UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12(b) OR 12(g) OF THE SECURITIES EXCHANGE ACT OF 1934 IDEAL POWER INC. (Exact name of registrant as specified in its charter) Delaware 14-1999058 (State of incorporation or organization) (I.R.S. Employer Identification No.) 5004 Bee Creek Road, Suite 600 Spicewood, Texas (Address of principal executive offices) (Zip Code) Securities to be registered pursuant to Section 12(b) of the Act: Title of each class to be so registered Name of each exchange on which each class is to be registered Common Stock, $0.001 par value per share The NASDAQ Stock Market LLC If this form relates to the registration of a class of securities pursuant to Section 12(b) of the Exchange Act and is effective pursuant to General Instruction A.(c), check the following box. [X] If this form relates to the registration of a class of securities pursuant to Section 12(g) of the Exchange Act and is effective pursuant to General Instruction A.(d), check the following box. [ ] Securities Act registration statement file number to which this form relates:File No. 333-190414 Securities to be registered pursuant to Section 12(g) of the Act:None Item 1.Description of Registrant’s Securities to be Registered. Ideal Power Inc. (the“Registrant”) hereby incorporates by reference the description of its common stock, par value $0.001 per share, to be registered hereunder that is contained under the heading “Description of Capital Stock” in the Registrant’s Registration Statement on Form S-1 (File No. 333-190414), as originally filed with the Securities and Exchange Commission (the “Commission”) on August 6, 2013 and as subsequently amended (the “Registration Statement”), and in the prospectus included in the Registration Statement to be filed separately by the Registrant with the Commission pursuant to Rule 424(b) under the Securities Act of 1933, as amended, which prospectus shall be deemed to be incorporated by reference herein. Item 2.Exhibits. Pursuant to the Instructions as to exhibits with respect to Form 8-A, no exhibits are required to be filed herewith because no other securities of the Registrant are registered on The NASDAQ Stock Market LLC and the securities registered hereby are not being registered pursuant to Section 12(g) of the Securities Exchange Act of 1934, as amended. SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this registration statement to be signed on its behalf by the undersigned, thereunto duly authorized. November 21, 2013 IDEAL POWER INC. By:/s/ Paul Bundschuh Paul Bundschuh, Chief Executive Officer
